COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-07-460-CR


RICKY JOHN MARKS                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Ricky John Marks appeals from a conviction for indecency with

a child—exposure.      A jury convicted him of the offense and assessed his

punishment at ten years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice; the trial court sentenced him accordingly.

Appellant’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion




      1
          … See Tex. R. App. P. 47.4.
meet the requirements of Anders v. California 2 by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. Although Appellant was given an opportunity to file a pro se brief, he

has not done so.

      After an appellant’s court-appointed counsel files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record.3 Only then may we grant counsel’s motion to withdraw.4

      We have carefully reviewed counsel’s brief and the record. We agree

with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that arguably might support the appeal.5 Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.

                                                PER CURIAM

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      4
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
      5
          … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005).

                                      2
DELIVERED: February 26, 2009




                               3